Title: To Thomas Jefferson from John Thomson, 10 August 1801
From: Thomson, John
To: Jefferson, Thomas


Respected Sir,
No 102 Pearl Street.New York 10th. August 1801.
If amidst the numerous and important duties of the high station to which you have been called by the voice of your country, you should ever find leasure to peruse the Pamphlet herewith sent; it will be a circumstance highly gratifying to me: But infinitely more so, should the sentiments which it contains meet with your approbation.
With the most profound respect, I am, Sir, Your Most Obdt. Humble Servant
John Thomson
